DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the program code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be “program code”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-9, 11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0117919 to Ikeda, supplied by applicant.
Ikeda teaches the following:
1. A method of controlling a drive motor (12) of an industrial machine (10) (see paragraph 19 and Fig. 1), in which method a drive control (26) controls the drive motor (12) and the drive motor (12) drives a mechanical system having one or more coupled components (K1, K2) (paragraph 35-37, Figs. 1-2), characterized in that 
the drive control (26) carries out a simulation of the mechanical system of the machine (10) by means of a simulation model (24) (paragraph 31-34, 39-42) and performs a feedforward control of the drive motor (12) based on the simulation (Fig. 1, paragraph 31-34).
16. An industrial machine (10) comprising a drive motor, a mechanical system having one or more components (K1, K2), and a drive control (26), wherein the drive control (26) controls the drive motor (12) and the drive motor (12) drives the mechanical system (paragraph 19, 35-37, Figs. 1-2), characterized in that 
the drive control (26) is configured to execute a simulation of the mechanical system of the machine (10) by means of a simulation model (24) (paragraph 31-34, 39-42) and to perform a feedforward control of the drive motor (12) based on the simulation (Fig. 1, paragraph 31-34).
2. The method in accordance with claim 1, wherein the simulation model (24) comprises information on the structure of the mechanical system (Fig. 1, paragraph 31-34, 39-42).
3. The method in accordance with claim 1, wherein the simulation model (24) comprises at least one transfer function which describes the behavior of at least some of the components (K1, K2) of the mechanical system (paragraphs 43, 50).
4. The method in accordance with claim 1, wherein the simulation model (24) comprises a representation of the components (K1, K2) of the mechanical system, with the representation preferably being recalculated repeatedly (paragraph 31-34, 39-42; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “preferably” is made optional by the terminology used in the claim because the claim does not require this limitation to occur).
5. The method in accordance with claim 1, wherein the simulation model (24) is created on the basis of a secondary simulation model (25) and/or is supplied with data from the secondary simulation model (25) (paragraph 28-30, 59-60).
6. The method in accordance with claim 5, wherein the secondary simulation model (25) is generated and/or executed outside the drive control (26) (paragraph 28-30, 59-60).
7. The method in accordance with claim 1, wherein the simulation model (24) is created from a CAD model of the machine (10) (paragraph 37-38).
8. The method in accordance with claim 1, wherein the simulation is carried out in real time during the operation of the machine (10) (paragraph 62-63).
9. The method in accordance with claim 1, wherein at least one of a force requirement and a torque requirement of the drive motor (12) expected in real time is calculated in the simulation (paragraph 34-35).
11. The method in accordance with claim 1, wherein the drive control (26) is divided into a head control and a motor control, with the simulation and the feedforward control being carried out by the head control (paragraphs 20-25, 54).
13. The method in accordance with claim 12, wherein the simulation is being executed in the drive control (Fig. 1, paragraph 31-34, 39-42).
14. The method in accordance with claim 1, wherein measurements of parameters of the components (K1, K2) of the mechanical system are performed on the putting into operation and/or during the operation of the machine (10), whereupon the simulation model (24) is updated with the measured parameters (paragraph 52).
15. The method in accordance with claim 1, wherein the simulation model (24) is in each case updated after a predetermined time interval and/or after a predetermined event (see loop in Figs. 1, 3; paragraphs 19-20, paragraphs 68-69).
17. The industrial machine of claim 16, wherein the drive motor is an electric drive motor (paragraph 20, servo).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied above, and further in view of U.S. Pub. No. 2020/0218207 to EGI.
Ikeda fails to teach 
10. The method in accordance with claim 1, wherein the simulation is carried out using the program code of the drive control (26).
12. The method in accordance with claim 1, wherein the simulation is used for designing and/or selecting the drive motor (12), with the simulation being executed before the putting into operation of the machine.

EGI teaches
10. The method in accordance with claim 1, wherein the simulation is carried out using the program code of the drive control (paragraphs 36, 77, 94).
12. The method in accordance with claim 1, wherein the simulation is used for designing and/or selecting the drive motor, with the simulation being executed before the putting into operation of the machine (paragraphs 8, 11, 22).
Ikeda and EGI are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  
Since EGI teaches simulation that enables a control device capable of obtaining an ideal transient response while facilitating designing of a servo system when constructing the servo system using model predictive control (paragraph 8), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the simulation as taught by EGI to improve the control system of Ikeda for the predictable results of enabling a control device capable of obtaining an ideal transient response while facilitating designing of a servo system when constructing the servo system using model predictive control (paragraph 8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896